DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nakano et al. (JP2015192208A).
Regarding claim 1:  Yasuo discloses an information processing apparatus comprising a control unit that exercises control for acquiring vibration information and sound information sensed in another space [0037], and outputting, from a perceptual 
 	Regarding claim 2:  Yasuo discloses the another space is a communication destination space, and the control unit outputs vibration information and sound information of the communication destination space from the perceptual presentation area in real time [0036-0046].
Regarding claim 10:  Yasuo disclsoes the object to be perceived is a real object, a human being (Mr. B), or a natural phenomenon [0036-0046].
Regarding claims 13 and 14:  Claims 13 and 14 includes the same limitations as claim 1 above; therefore, claims 13 and 14 are rejected for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP2015192208A) in view of Gohara et al. (JP2018105824).
Regarding claim 4:  Nakano does not disclose the presentation area is a table.  Gohara discloses the perceptual presentation area is a table, and a sound output unit and a vibration presentation unit are provided on a top plate of the table [0032] (Figs. 1-5).  It would have been obvious to utilize a table to present the presentation as taught by Gohara in a system as disclosed by Nakano to effectively provide the perceived vibration and audio data.

Allowable Subject Matter
Claims 3-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Fukuma et al. (US 11,169,609) discloses information processing apparatus configured to perform stimulus output control.
-Sakai et al. (US 2018/0352193) discloses information processing apparatus for aurally producing distance in a virtual 3-D space.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN N PHAM/           Primary Examiner, Art Unit 2684